DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 01/22/2021. The information disclosure statement(s) have/has been considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan (JP) on 03/19/2020.
Status of Application
	Claims 1-11 are pending. Claims 1-11 will be examined.  Claims 1, 10, and 11 are independent claims. This Non-Final Office action is in response to the “Claims” dated 01/22/2021.
Drawings
The drawings are objected to because a plurality of numbers and letters in FIG. 9, do not comply with 37 CFR 1.84(p)(3) drawing standards. The numbers, and letters must measure at least .32 cm. (1/8 inch) in height..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations, “specifying unit,” in claims 1 and 3, “control unit,” in claims 2 and 4,  “information acquisition unit,” in claim 3, and “communication unit,” in clam 5, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language “specifying,” “control,” “acquisition,” and “communication,” without reciting sufficient structure to achieve the function. 
 Furthermore, the generic placeholders are not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-5, have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “specifying unit,” equates to “computation unit 1044” located upon the “computation device 104,” shown on FIG. 14; “control unit,” equates to “vehicle control unit, 1046” located upon the “computation device 104,” shown on FIG. 14; “information acquisition unit,” equates to “distance acquisition unit, 1041” located upon the “computation device 104,” shown on FIG. 14; “communication unit,” equates to “communication unit, 1048” located upon the “computation device 104,” shown on FIG. 14. All of the “units” are interpreted as a component of the “computation device,” a well known structure element within the art.
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “the other vehicle” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The limitation “other vehicle” in lines 2-3, is interpreted as a second vehicle transporting the pallets to be unloaded by a first vehicle.
Claim 9 recites the limitation “a transport vehicle” in line 2.  This is incorrect antecedent basis for this limitation in the claim.
The term in claim 9 is interpreted as best understood by the Examiner as the same “transport vehicle” disclosed within the claim 7 as “a transport vehicle.” 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 10-11, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ICHINOSE et al., US 20170285643, herein further known as Ichinose.
Regarding claim 1, Ichinose discloses a computation device (paragraphs [0006], [0014], [0019-0020], [0023-0030], operation device), comprising: a first specifying unit (paragraph [0027-0028]) configured to, based on a distance (paragraphs [0023-0024]), [0027]) between a vehicle (paragraph [0014]) configured to autonomously travel (paragraph [0014]) and a pallet to be handled (paragraphs [0023-0024], [0027-0028]) at a position on a first route (paragraph [0023], target location Po (Xo, Yo, θo), routed to first specified location P1 (X1, Y1, θ1)) on which the vehicle (paragraph [0014]) travels (paragraph [0023], route data, truck is moved to), specify a second route (paragraph [0023], initial location P1 (X1, Y1, θ1), routed to second specified location P2 (X2, Y2, θ2)) on which at least one of the vehicle (paragraph [0014]) and another vehicle different from the vehicle (paragraph [0014]) travels (paragraph [0023], route data, truck is moved to) during material handling work (paragraph [0021], handling pallet/load) that is related to the pallet (paragraph [0021], handling pallet/load) and performed after (paragraph [0025], move from P1 to P2, pallet detection area) the vehicle has traveled on the first route (paragraph [0023], target location Po (Xo, Yo, θo), routed to first specified location P1 (X1, Y1, θ1)).
Regarding claim 2, Ichinose discloses all elements of claim 1 above.
Ichinose discloses further a first control unit (paragraph [0023]) configured to cause at least one of the vehicle (paragraph [0014]) and the other vehicle to travel (paragraph [0023], forklift truck to move) on the second route (paragraph [0023], initial location P1 (X1, Y1, θ1), routed to second specified location P2 (X2, Y2, θ2)).
Regarding claim 3, Ichinose discloses all elements of claim 1 above.
Ichinose discloses further an information acquisition unit (paragraph [0006], determination unit) configured to acquire information (paragraphs [0006], [0023], received) on the distance (paragraph [0006], [0023], measured distance) from a distance measuring device (paragraph [0006], [0023], range sensor), wherein the first specifying unit (paragraph [0027-0028]) specifies the second route (paragraph [0023], initial location P1 (X1, Y1, θ1), routed to second specified location P2 (X2, Y2, θ2)) based on the information on the distance (paragraph [0006], [0023], measured distance) acquired (paragraphs [0006], [0023], received) by the information acquisition unit (paragraph [0006], [0023], range sensor).
Regarding claim 4, Ichinose discloses all elements of claim 1 above.
Ichinose discloses further a second control unit (paragraph [0023])  configured to control a height of the distance measuring device based on the distance (paragraph [0019], measures distance, vertical direction).
Regarding claim 6, Ichinose discloses all elements of claim 1 above including a vehicle (paragraph [0014]) and computation device (paragraphs [0006], [0014], [0019-0020], [0023-0030]).
Ichinose discloses further an operating device (paragraphs [0015], [0023-0024], control device) configured to operate the vehicle (paragraphs [0015], [0023-0024], controlling drive, steering) based on a command (paragraph [0023], operation device 30 sends to the control device 32) from the computation device (paragraphs [0006], [0014], [0019-0020], [0023-0030], operation device).

Regarding claim 10, all limitations have been examined with respect to the apparatus in claim 1. The method/steps taught/disclosed in claim 10 can clearly perform on the apparatus of claim 1. Therefore, claim 10 is rejected under the same rationale as claim 1 above.

Regarding claim 11, all limitations have been examined with respect to the apparatus in claim 1. The non-transitory computer readable medium storing a program in claim 11 can clearly perform with the apparatus of claim 1. Therefore, claim 11 is rejected under the same rationale as claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, and 7-9, are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose, in view of SKAAKSRUD, et al., US 20190287063, herein further known as Skaaksrud.
Regarding claim 5, Ichinose discloses all elements of claim 1 above including information on the second route (paragraph [0023]).
However, Ichinose does not explicitly state a communication unit configured to enable the other vehicle to acquire information.
	The apparatus of Skaaksrud teaches a communication unit configured to enable the other vehicle to acquire information (paragraphs [1241], [1266]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Ichinose by including a communication unit configured to enable the other vehicle to acquire information as taught by Skaaksrud.
One would be motivated to modify Ichinose in view of  Skaaksrud for the reasons stated in Skaaksrud paragraph [0004], a more robust system than deploying manually controlled logistics delivery vehicles.  Furthermore, the more robust system includes enhanced and improved devices, assemblies, systems, and methods for autonomous delivery or pickup of items/objects being shipped, to provide more extensive, robust, adaptive, and interactive autonomous logistics vehicles that address problems with a modular autonomous logistics bot apparatus as individual modular components of an assembly, as a particular assembly of such components, and systems of modular autonomous logistics vehicles that do so in a cost effective, dynamic, innovative solution that addresses such problems in practical applications that leverage such modular components and modular autonomous logistics vehicles using such components.
Additionally, the claimed invention is merely a combination of known elements of systems, apparatus, assemblies, and methods in the field of logistics and, more particularly, to various aspects of enhanced systems, apparatus, assemblies, and methods related to deployment and use of a highly autonomous transport system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
	Regarding claim 7, Ichinose discloses all elements of claim 6 above.
Ichinose discloses further a material handling system (paragraph [0021], handling pallet/load), comprising: the vehicle (paragraph [0014]); and the second route (paragraph [0023], initial location P1 (X1, Y1, θ1), routed to second specified location P2 (X2, Y2, θ2)) specified by the computation device of the vehicle (paragraphs [0006], [0014], [0019-0020], [0023-0030], operation device).
However, Ichinose dose not explicitly state a transport vehicle configured to autonomously change position, and the transport vehicle being different from the vehicle and different from the other vehicle.
The system of Skaaksrud teaches a transport vehicle (paragraphs [0029],  [0057-0060], [0062-0063], [0067-0068], [0072], [0082], [0084], [0087-0091], [0093-0094]) configured to autonomously change position (paragraphs [1263-1264]), and the transport vehicle  (paragraphs [0029],  [0057-0060], [0062-0063], [0067-0068], [0072], [0082], [0084], [0087-0091], [0093-0094]) being different (paragraphs [0427], different types of delivery vehicles) from the vehicle (Ichinose, paragraph [0014]) and different from the other vehicle (paragraphs [0427], different types of delivery vehicles).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Ichinose by including a transport vehicle configured to autonomously change position, and the transport vehicle being different from the vehicle and different from the other vehicle as taught by Skaaksrud.
One would be motivated to modify Ichinose in view of  Skaaksrud for the reasons stated in Skaaksrud paragraph [0004], a more robust system than deploying manually controlled logistics delivery vehicles.  Furthermore, the more robust system includes enhanced and improved devices, assemblies, systems, and methods for autonomous delivery or pickup of items/objects being shipped, to provide more extensive, robust, adaptive, and interactive autonomous logistics vehicles that address problems with a modular autonomous logistics bot apparatus as individual modular components of an assembly, as a particular assembly of such components, and systems of modular autonomous logistics vehicles that do so in a cost effective, dynamic, innovative solution that addresses such problems in practical applications that leverage such modular components and modular autonomous logistics vehicles using such components.
Additionally, the claimed invention is merely a combination of known elements of systems, apparatus, assemblies, and methods in the field of logistics and, more particularly, to various aspects of enhanced systems, apparatus, assemblies, and methods related to deployment and use of a highly autonomous transport system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8, Ichinose discloses all elements of claim 6 above.
Ichinose discloses further a material handling system (paragraph [0021], handling pallet/load), comprising: the vehicle (paragraph [0014]); and the second route (paragraph [0023], initial location P1 (X1, Y1, θ1), routed to second specified location P2 (X2, Y2, θ2)) specified by the computation device of the vehicle (paragraphs [0006], [0014], [0019-0020], [0023-0030], operation device).
However, Ichinose dose not explicitly state the other vehicle (paragraphs [0029],  [0057-0060], [0062-0063], [0067-0068], [0072], [0082], [0084], [0087-0091], [0093-0094]) configured to travel (paragraph [0097]).
The system of Skaaksrud teaches the other vehicle (paragraphs [0427], different types of delivery vehicles) configured to travel (paragraphs [0427], including but not limited to self-driving technology).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Ichinose by including a transport vehicle configured to autonomously change position, and the transport vehicle being different from the vehicle and different from the other vehicle as taught by Skaaksrud.
One would be motivated to modify Ichinose in view of  Skaaksrud for the reasons stated in Skaaksrud paragraph [0004], a more robust system than deploying manually controlled logistics delivery vehicles.  Furthermore, the more robust system includes enhanced and improved devices, assemblies, systems, and methods for autonomous delivery or pickup of items/objects being shipped, to provide more extensive, robust, adaptive, and interactive autonomous logistics vehicles that address problems with a modular autonomous logistics bot apparatus as individual modular components of an assembly, as a particular assembly of such components, and systems of modular autonomous logistics vehicles that do so in a cost effective, dynamic, innovative solution that addresses such problems in practical applications that leverage such modular components and modular autonomous logistics vehicles using such components.
Additionally, the claimed invention is merely a combination of known elements of systems, apparatus, assemblies, and methods in the field of logistics and, more particularly, to various aspects of enhanced systems, apparatus, assemblies, and methods related to deployment and use of a highly autonomous transport system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 9, Ichinose discloses all elements of claim 8 above.
Ichinose discloses further a material handling system (paragraph [0021], handling pallet/load), comprising: the vehicle (paragraph [0014]); and the second route (paragraph [0023], initial location P1 (X1, Y1, θ1), routed to second specified location P2 (X2, Y2, θ2)) specified by the computation device of the vehicle (paragraphs [0006], [0014], [0019-0020], [0023-0030], operation device).
However, Ichinose does not explicitly state a transport vehicle configured to autonomously change position, and the transport vehicle being different from the vehicle and different from the other vehicle.
The system of Skaaksrud teaches a transport vehicle (paragraphs [0029],  [0057-0060], [0062-0063], [0067-0068], [0072], [0082], [0084], [0087-0091], [0093-0094]) configured to autonomously change position (paragraphs [1263-1264]), and the transport vehicle  (paragraphs [0029],  [0057-0060], [0062-0063], [0067-0068], [0072], [0082], [0084], [0087-0091], [0093-0094]) being different (paragraphs [0427], different types of delivery vehicles) from the vehicle (Ichinose, paragraph [0014]) and different from the other vehicle (paragraphs [0427], different types of delivery vehicles).
The system of Skaaksrud teaches the other vehicle (paragraphs [0427], different types of delivery vehicles) configured to travel (paragraphs [0427], including but not limited to self-driving technology).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Ichinose by including a transport vehicle configured to autonomously change position, and the transport vehicle being different from the vehicle and different from the other vehicle as taught by Skaaksrud.
One would be motivated to modify Ichinose in view of  Skaaksrud for the reasons stated in Skaaksrud paragraph [0004], a more robust system than deploying manually controlled logistics delivery vehicles.  Furthermore, the more robust system includes enhanced and improved devices, assemblies, systems, and methods for autonomous delivery or pickup of items/objects being shipped, to provide more extensive, robust, adaptive, and interactive autonomous logistics vehicles that address problems with a modular autonomous logistics bot apparatus as individual modular components of an assembly, as a particular assembly of such components, and systems of modular autonomous logistics vehicles that do so in a cost effective, dynamic, innovative solution that addresses such problems in practical applications that leverage such modular components and modular autonomous logistics vehicles using such components.
Additionally, the claimed invention is merely a combination of known elements of systems, apparatus, assemblies, and methods in the field of logistics and, more particularly, to various aspects of enhanced systems, apparatus, assemblies, and methods related to deployment and use of a highly autonomous transport system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
The prior art made of record attached PTO 892 form, and not relied upon is considered pertinent to applicant's disclosure as described below. Prior art 10,958,895 discloses automated devices used to route different sort pallets, and different inventory holders, for storing, and from the pick/stow station, depending on the operation(s) to be performed and/or the items to be handled. Prior art NPL “Modular Control System for Warehouse Automation,” discloses a control system for a fully autonomous material handling facility, including pallets delivered to the output locations in the shortest time possible, while respecting the ordering of different pallet types specified by the delivery list. Prior art 20170043953 discloses systems and methods for an automated materials handling facility using a series of automated devices, such as automated guidance vehicles, mobile drive units, robotic arms, automated sorters, etc., to facilitate item receive, stow, pick, shipping and other aspects of materials handling. Prior art 10,464,106 discloses a computer-implemented system configured to determine an optimal sorting and loading order of a delivery vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JESS WHITTINGTON/Examiner, Art Unit 3669